DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered. Claim 21 has been amended. A newly presented claim 37 is added. Claims 1-20 and 22 are cancelled. Claims 21, 23-37 are taken up for examination.
Claim Interpretation
The invention is directed as recited in the preamble to an invention of “A system” directed to the class of invention of an apparatus and a collection of physical elements. 
A claim term is functional when it recites a feature “by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).  SEE MPEP 2173.05(g) FUNCTIONAL LIMITATIONS.
	 “[AJpparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). Therefore, the patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int 7 Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948). If the prior art structure possesses all the claimed characteristics including the capability 
The instant 

    PNG
    media_image1.png
    604
    722
    media_image1.png
    Greyscale


Claim 21 states that each material tank comprising at least one material used
The broad recitation of the “tank” to “configured to receive” and “configured to dispense” points out multiple operational functions to the wall structure of tank  in that the walls of the tank allows a functional capability to continuously receive materials from the material tanks and/or dispense.  This clause does not define an obstructed (valve-less) pipeline from the material tank to the mixing tank (in contradistinction, see dependent claim 28 which further claims a flow controller). 
The parent claim 21 uses the alternative language of “optionally …”.  During initial examination, the claims are read in scope within its broadest reasonable interpretation, thereby the clauses introduced by the phrase(s) “optionally …” is taken in its broadest meaning where the option is not taken as a limitation unless further clearly pointed out as a positively required element in a dependent claim.
The independent claim 21 states a negative structural limitation: “wherein the system does not include an in-line static or dynamic mixer between each material tank and the mixing tank. “, and in the amended claim 21 “mixing tank does not include a stirrer or a baffle”. It is understood that if a reference is silent or does not explicitly state or point out an in-line static mixer or a dynamic mixer is located at the particular position, the reference will anticipate the lack of structure and the corresponding claim to a negative limitation.  Claim 21 presents a negative limitation to regarding elements of a lack of a static mixer or dynamic mixer at a particular location within the clause “wherein the system does not include an in-line static mixer or dynamic mixer between each material tank and mixing tank”
Regarding claim 24 interpreting of what is “quality determination unit” and “a component of the system” it is read broadly that any structural sensor fully satisfies a “quality determination unit attached integrally to a system component
The Issue of claim 27 to a “continuous” transfer is directed to the use of the fluid transfer unit (e.g. pipeline) in fluid communication with each material tank and does not structurally define the fluid transfer unit.
Claim 21 and 30 states confirms and introduces “at least one holding tank” however as to the term “holding” in claim 21 additionally states that the system is configured to form flows in an in-process steady state. Thereby the nomenclature “holding” as a modifier to tank is not limiting a particular structure of a tank that is “holding” material in a batch state, but may be capable to temporarily hold a volume flow during recirculation function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-28, 31, and 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over OBENG et al (US 6048256).


    PNG
    media_image2.png
    735
    777
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    273
    98
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    604
    722
    media_image1.png
    Greyscale

The OBENG (et al) reference discloses
	Regarding at least claim 21 and 37, a system, comprising: 
a plurality of material tanks (120a- 120h in FIG 1, col 4, Lines 9-15), 
    PNG
    media_image4.png
    174
    550
    media_image4.png
    Greyscale



	each material tank comprising at least one material (i.e. ingredient material 121a-121h) 


    PNG
    media_image5.png
    264
    494
    media_image5.png
    Greyscale


and the chemical composition (i.e. final product) being 
	a polishing composition prepared from components 
	comprising a diluent (121h water), an acid (121f), a base (121g) and abrasive particles (121c), see col. 3, 39-56; and column 4, lines 10-15;  

    PNG
    media_image6.png
    629
    342
    media_image6.png
    Greyscale

	at least one mixing tank (110) in which the materials from the material tanks are mixed to form a chemical composition, wherein the mixing tank is in fluid communication with the plurality of material tanks, the mixing tank is structurally configured via connected pipelines 122a- 122h to continuously receive the materials from the material tanks and to continuously deliver the chemical composition downstream (shown in fig 1 and fig 3, the pipelines 122a- 122d, when metering devices 123a- 123h are operated in an open condition for continuous flow)












	the mixing tank (110) has a volume (to hold a mixture if sized large enough of from about 1.8 liters to about 1324 liters or even larger volumes, col 1, lines 45-51),
    PNG
    media_image7.png
    322
    378
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    408
    366
    media_image8.png
    Greyscale
the mixing tank (110) does not include a stirrer or a baffle (there is no “stirrer” or “baffle” shown within the tank). The mixing tank structure 110 is an enclosure which holds the fluid materials received from 121a-h, note that the claim does not state an agitator element but in particular a “stirrer” or “baffle”. It is noted that Element 150 is a concussive element 150 is not defined as a “stirrer” or “baffle”.)

and the mixing tank  (110)
	optionally comprises (the option is taken to not include the following) 

wherein the system does not include an in-line static or dynamic mixer between each material tank (121a-121f, in particular in the conduit 122a-c located between) and the mixing tank (110). Note: there is no showing of a “static mixer” or “dynamic mixer”  at that location).

    PNG
    media_image9.png
    648
    668
    media_image9.png
    Greyscale


and the system is configured to form material and chemical composition flows in an in-process steady state. (Note the configuration of the pipelines being connected together with the discussion of Col 3 Line 25-33, and Col 5, lines 39-62 of US 6,048,256  of “the continuous slurry delivery system” which is structurally configured to operate to the flow in a continuously a controlled rate throughout to the CMP polisher without excess waste or a batch obturation so that the Continuous Slurry Delivery System operates in a continuous slurry delivery). 


    PNG
    media_image10.png
    137
    342
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    611
    502
    media_image11.png
    Greyscale

It is also noted that the device is configured (as in remarks to dependent claim 23) to be operated to “form material and chemical composition” and in producing an operational effect, thus the physical elements are structurally capable flow in a manner to produce a steady state or continuous chemical composition flow through elements. The recirculation flow as claimed in the later instant dependent claim 23 to be controlled to be operated steady flow rate  the system is configured to form material and chemical composition flows in an in-process steady state. “ 

Regarding at least claims 21, 26, 31, the OBENG reference all of the recited subject matter as discussed above including a tank with a lower range of 0.5 gallons – 350 gallons (i.e. 1.9- 1324.9 liters) and suggests that “it should be understood that larger volumes for the mixing chamber 110 are also within the scope of the present invention”. OBENG however is silent as to the particular ranges end points that is acceptable to the sizing of the mixing tank whereby the tank a volume of from 10-1500 liters (instant claim 21) or about 40 liters to about 1500 liters (instant claim 26), or the size of the holding tank (3) has a volume of from about 1,500 liters to about 20,000 liters (instant claim 31). 
OBENG teaches does teach that volume of the mixing chamber may be modified or changed as an appropriate sizing of volume (col 1 lines 45-51).  Absent any evidence of criticality or unexpected result to a choice of end limits of the volume of the mixing chamber,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the mixing tank to the recited claimed ranges, since it has been held that where the general conditions of a claim (i.e. a mixing chamber with an appropriate volume for mixing a desired amount of slurry) are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to alter and choose the size of the mixing tank to a size range to hold a desired amount of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case an increase of the size of the mixing chamber is a direct effective variable to the total amount of mixed slurry that the invention is able to process.
Finally such a change to the size volume of the mixing chamber as suggested by OBENG (col 1, lines 45-51) is a design choice to a size of the mixing chamber component.  It would have been an obvious matter of design choice to modify the size of the mixing or holding tank to appropriate design sizing so the tanks are of sufficient size to process a design perimeter of the amount of material to be processed so that a final volume of final product can be produced by the device in an efficient process design operation, since such a modification would have involved a mere change in the size of a component. In this instance a larger or smaller tank would assist in producing a larger or smaller amount of a designed target amount of material to be made.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 24/21 and 25/24, further comprising at least one quality determination unit (130 and 190, column 4 lines 10- column 5, line) that is attached integrally to a system component (pipeline or tank).  The quality determination unit would include a measurement of the mixture amounts thereby is a concentration meter (column 4, line 19).  

    PNG
    media_image12.png
    430
    432
    media_image12.png
    Greyscale

Regarding claims 26 and 31, see the discussion to the obvious change of sizing of the respective tank as discussed in parent claim 21   
Regarding claim 27/21, note that there further comprises a fluid transfer unit (e.g. pipeline or valve) in fluid communication with each material tank, the fluid transfer unit being configured to continuously transfer the material in each material tank to the mixing tank.  
Regarding claim 28/21, further note the a fluid flow controller unit (122 in on/off condition) between each material tank and the mixing tank, the fluid flow controller unit being configured to adjust the flow rate of the material transferred from each material tank to the mixing tank.  
Regarding claim 34/21
Regarding claim 37, note 
    PNG
    media_image13.png
    299
    429
    media_image13.png
    Greyscale



Claims 23, 30, 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over OBENG et al (US 6048256) in view of VASSHUS et al (US 8511886).
Regarding claims 23, 30 and 36, the OBENG reference discloses all of the recited subject matter as discussed above, however is silent as to the further element of a recirculation loop path and holding tank to provide further mixing of the slurry.
The reference to VASSHUS (previously introduced and discussed in prior office actions) discloses and teaches into the art of a system  comprising: a plurality of material tanks (11), each material tank being configured to receive a material used to form a chemical composition; at least one mixing tank (17) in which the materials from the material tanks are mixed to form a chemical composition, wherein the mixing tank is in fluid communication with the plurality of material tanks, the mixing tank is configured to continuously receive (via open valve 9) the materials from the material tanks and to continuously deliver the chemical composition downstream, the mixing tank has a volume to hold a 
    PNG
    media_image14.png
    630
    636
    media_image14.png
    Greyscale
and wherein the system does not include an in-line static or dynamic mixer between each material tank (11) and the mixing tank (17), and the system is provided with a recirculation loop return line #5 and holding tank with mixing tank configuration within the formed recirculation loop so that it is configured to form material and chemical composition flows (i.e. via recirculation loop line 5 it  is capable to be operated) in an in-process steady state (if allowed to operate to flow throughout without obturation). 
	In view of the VASSHUS reference in the art of slurry mixing with the use of pipeline flow mixing to suggest the usage of a recirculation line, it would have been obvious to further provide for the OBENG .

    
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBENG et al (US 6048256) in view of O’CALLAGHAN (US 6155709).
Regarding claim 29, the modified OBENG reference discloses all of the recited subject matter as discussed above however is silent as to the further provision of load cell with the supply tanks of OBENG.

Regarding claim 29/21 O’Callaghan teaches that a feed supply assembly may have comprise a load cell (54) in contact with each material tank (4, 5, and 6), the load cell being configured to measure the weight content accurately when it is being dispensed.  
In view of the art of supplying materials using a respective load cell to each of a plural material feeding tank to a common mixing point as shown by the O’Callaghan reference, it would have been obvious to provide for each of the OBENG plural feeding material tanks (120) with a corresponding a load cell to precisely monitor and measure the amount of ingredients added into a blend mixture to VASSHUS’s mixer. 

    PNG
    media_image15.png
    697
    960
    media_image15.png
    Greyscale


Claims 32 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over OBENG et al (US 6048256) in view of applicant’s admitted prior art (AAPA) as shown in the instant disclosure figures 2 and 3.
Regarding claims 32/21 and 33/21, the modified OBENG (et al) reference discloses all of the recited subject matter as discussed above however is silent as to the further provision of a filter unit (instant clam 32) and a packaging station (instant claim 33) located to receive the mixture for further packaging of the fluid.
The AAPA (applicant admitted prior art) instant disclosure figures 2 and 3 shows that it is known to provide after a recirculation mixing tank (20, 21)  a manner to package and filter the mixture prior to packaging by providing a filer 22 and packaging station 24 so that the mixture can be provided to an end user in a convenient package holding the fluid mixture.

    PNG
    media_image16.png
    964
    1242
    media_image16.png
    Greyscale

In view of the admitted knowledge of the prior art it would have been obvious to provide for the OBENG device with an additional filter and packaging station so that the consumer may have a convenient package to hold the fluid material.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over OBENG et al (US 6048256) in view of applicant’s admitted prior art (AAPA) as shown in the instant disclosure figures 2 and 3 and in further in view of NAUJOK et al (US 7201634).
The OBENG discloses all of the recited subject matter as discussed above however is silent at to  the provision of a heater to the system. 
    PNG
    media_image17.png
    676
    760
    media_image17.png
    Greyscale

 Regarding claim 35/21 the (US 7201634) NAUJOK reference teaches a CMP apparatus that provides a slurry polish to the CMP whereby the polish fluid is provide with a heat  claim 35, in view of NAUJOK it would have been obvious further provide the OBENG polish slurry making device with a heating unit wherein the heating unit and filter is configured to heat a system component so that the mixture is maintained at a desired design production temperature range during the material mixture processing and polishing operation.

Response to Arguments

    PNG
    media_image18.png
    333
    691
    media_image18.png
    Greyscale
As evidenced above, it has been found that Applicant has not been the first to invent the concept of further having the structural tanks holding the particular choice materials of acid, base, polishing abrasive and solvent diluent to be made in as combination of a mixture slurry product (for usage in a CMP process) as is now further claimed in this RCE application.  Applicant has not discovered an inventive acid, base, diluent or abrasive material(s). These are known in the art of CMP apparatus as a fluid to be used within a polishing environment which must be made prior by a mixer prior to usage to the polishing machine.  The instant invention is not a polishing machine providing a polished product article.  Applicant argues

In response to applicant's argument that the references fail to show certain features of applicant’s invention (such as failing to show a negative limitation) , it is noted that the lack of features upon which applicant relies (in particular the claimed invention lacks a stirrer and alleges the prior art shows a concussive “agitator” thereby concludes that OBENG inherently shows a “stirrer”) the negative limitations to exclude a concussive type agitator element 150 is not positively recited or pointed out in the claim(s). The agreements are unpersuasive in relying that an “agitator” and “a stirrer”   are one in the same elements being excluded by the instant claim as a negative limitation. 
“[AJpparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

    PNG
    media_image19.png
    385
    672
    media_image19.png
    Greyscale

The scope of the term “stirrer or baffle” has not been clearly defined by applicant to exclude a concussive impact element 150 acting upon the mixing chamber the OBENG reference to produce an 

    PNG
    media_image20.png
    554
    747
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    283
    746
    media_image21.png
    Greyscale

 
Applicant further arguments directed to the operation of the devices and the particular combination of materials to be used within each of the cited reference to VASSHAS, NAUJOK and the AAPA is a piece meal analysis to each of these references that disregard the combination and each particular respective teaching into the art of the fluid mixing process devices in the manner presently applied by teaching reference into the instant combination obviousness rejection made by the Office.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The previously cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A comparison of the CN 102527269 reference cited in the IDS filed on 01/13/2021 is compared to the instant application figure 1 elements. The US 2019/0381631 and US 7651384 references shows CMP fluids with recirculation of the slurry.

    PNG
    media_image22.png
    715
    658
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    826
    637
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    565
    753
    media_image24.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774